DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-11 are pending and are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
	The parent application only discloses treatment of COPD in mice using P. goldsteinii MTS01.  Therefore, claims 1-11 are not entitled to benefit of the filing date of provisional application 62/62/726,592.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, it is noted that no English language translation of TW108102979 has been provided.  Therefore, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/558,766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Parabacteroides goldsteinii.
The copending claims are drawn to methods of treating chronic kidney disease by administering a composition comprising Parabacteroides goldsteinii.  The instant claims encompass prevention of COPD, which would require administration of the composition to s subject that does not have COPD.  Though the copending claims are silent with regard to chronic obstructive pulmonary disease and the various effects recited in claims 4 and 6-9, the claims involve administering the same composition to the same population.  Therefore, if the method works as applicant claims, administration of the composition would necessarily have the same effects.  All of the limitations of the instant claims are recited in and anticipated by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/667,950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of treating or preventing a chronic obstructive pulmonary disease comprising administering a composition comprising Parabacteroides goldsteinii.
The copending claims are drawn to methods of treating lung cancer by administering a composition comprising Parabacteroides goldsteinii.  The instant claims encompass prevention of COPD, which would require administration of the composition to s subject that does not have COPD.  Though the copending claims are silent with regard to chronic obstructive pulmonary disease and the various effects recited in claims 4 and 6-9, the claims involve administering the same composition to the same population.  Therefore, if the method works as applicant claims, administration of the composition would necessarily have the same effects.  Thus, all of the limitations of the instant claims are anticipated by the copending claims, with the exception of the dosage in instant claim 3.  With regard to the dosage in claim 3, generally, differences in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/558,379 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of treating or preventing a chronic obstructive pulmonary disease comprising administering a composition comprising Parabacteroides goldsteinii.
The copending claims are drawn to methods of preventing or treating obesity by administering a composition comprising Parabacteroides goldsteinii.  The instant claims encompass prevention of COPD, which would require administration of the composition to s subject that does not have COPD.  Though the copending claims are silent with regard to chronic obstructive pulmonary disease and the various effects recited in claims 4 and 6-9, the claims involve administering the same composition to the same population.  Therefore, if the method In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/747,904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of treating or preventing a chronic obstructive pulmonary disease comprising administering a composition comprising Parabacteroides goldsteinii or a metabolite thereof.
The copending claims are drawn to methods of inhibiting an inflammatory response by administering a composition comprising lipopolysaccharide of Parabacteroides goldsteinii.  Lipopolysaccharide is a metabolite of Parabacteroides goldsteinii.  The instant claims 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to methods of preventing or treating a chronic obstructive pulmonary disease by administering a composition comprising an effective amount of Parabacteroides goldsteinii or a metabolite thereof.  Dependent claims require a variety of effects including amelioration of weight loss, infiltration of inflammatory cells in lung tissues, pro-inflammatory cytokine accumulation, airway smooth muscle hyperplasia, the emphysema, the lung fibrosis, or mitochondrial dysfunction, enhance the gene expression level of Cytb, NRF-1, RNR-1, RNR-2, SIR TI, or TFAM, and reduce the gene expression level of IL-1$, TNF-a, COL3A1, or PGC- a.
Parabacteroides goldsteinii, but any metabolite thereof.  This includes a large variety of molecules with vastly different chemical structures.  
The specification discloses several examples where Parabacteroides goldsteinii MTS01 was administered to mice that had induced COPD.  No metabolites of Parabacteroides goldsteinii were tested or disclosed.  The methods used were not described clearly so it is no clear if the Parabacteroides goldsteinii were disclosed after the mice had COPD. It appears that the bacteria were administered while induction of COPD was taking place.  There is nothing that suggests that any particular metabolite is capable of either treatment or prevention of any condition.  Further, COPD was not prevented in any case.  There is no guidance to show what an effective amount of the claimed composition is capable of preventing COPD or what metabolites are capable of having any effect on COPD.
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of treatment of COPD using Parabacteroides goldsteinii, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to 

Therefore, only treatment of COPD using Parabacteroides goldsteinii, but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4, and 6-9 are rendered indefinite by the term “metabolite”.  On page 8, the specification states that a metabolite “is a substance which is secreted into the bacterial culture solution after being metabolized by the bacteria, comprising the culture medium for culturing the bacteria”. This definition is not clear. It states that the metabolite is a substance secreted into the culture solution, but then states that it comprises the culture medium. These do not fit together.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al (WO 2016/203220).
The instant claims are drawn to methods of preventing or treating a chronic obstructive pulmonary disease by administering a composition comprising an effective amount of Parabacteroides goldsteinii or a metabolite thereof.  
Grant et al disclose methods of treating COPD by administering compositions comprising Parabacteroides goldsteinii (see page 8, lines 25-31 and page 9, lines 24-29).  The bacterium can be live and the composition can be in the form of a tablet or capsule and contain a pharmaceutically acceptable excipient (see page 24, line 8 and line 18, and page 26, line 15).  In addition, the composition includes various products such as yoghurt and milk which would contain other bacteria (see page 26, lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (WO 2016/203220).
The instant claims are drawn to methods of preventing or treating a chronic obstructive pulmonary disease by administering a composition comprising an effective amount of Parabacteroides goldsteinii or a metabolite thereof.  
Grant et al disclose methods of treating COPD by administering compositions comprising Parabacteroides goldsteinii (see page 8, lines 25-31 and page 9, lines 24-29).  The bacterium can be live and the composition can be in the form of a tablet or capsule and contain a pharmaceutically acceptable excipient (see page 24, line 8 and line 18, and page 26, line 15).  In addition, the composition includes various products such as yoghurt and milk which would contain other bacteria (see page 26, lines 1-5).
Grant et al differs from the instant invention in that, while they disclose a range of daily doses from 1x107 to 1x1010 CFU, they do not specifically disclose an amount of at least 5x109 CFU/kg of body weight per day. Grant also discloses the composition in 3, 5, and 10g doses with 1x106 to 1x1011 CFU/g.
It would have been obvious to use at least 5x109 CFU/kg of body weight per day in the method of Grant et al because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  In addition, a 3, 5, or 10g dose with 1x1011 CFU/g in it would be at least 5x109 CFU/kg of body weight per day for almost all humans.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645